Cuyahoga App. No. 81981, 2003-Ohio-6852. This cause is pending before the court as an appeal involving termination of parental rights/adoption. On January 20, 2004, when the appeal was filed, a check in the amount of $40.00 was submitted by counsel for appellant to satisfy the requirement of the docket fee imposed by R.C. 2503.17 and S.Ct.Prac.R. XV(1). This court has been informed by the Office of the Treasurer of the State of Ohio that the check was returned from National City Bank because of insufficient funds. On February 4, 2004, after the deadline for perfecting this appeal, the Clerk of this court received a second check in the amount of $40.00 from counsel for appellant as a second attempt to satisfy the requirement of the docket fee. Whereas R.C. 2503.17 and S.Ct.Prac.R. XV(1) require that the docket fee shall be paid before a notice of appeal is filed or a case is docketed,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED by the court that the second check received by the Clerk from counsel for appellant be returned to counsel with a copy of this order.